                                            Case 5:20-cv-01044-VKD Document 30 Filed 02/05/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8        ROBERTA E. SIMMONS,                             Case No. 20-cv-01044-VKD
                                                        Plaintiff,
                                   9
                                                                                            ORDER GRANTING DEFENDANT’S
                                                 v.                                         MOTION TO DISMISS AMENDED
                                  10
                                                                                            COMPLAINT
                                  11        JOHN DOANE,
                                                                                            Re: Dkt. No. 27
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14   I.      BACKGROUND
                                  15           Pro se plaintiff Roberta E. Simmons sues John Doane for alleged disability discrimination

                                  16   and other injuries. Broadly construed, Ms. Simmons’s complaint appeared to assert claims for

                                  17   violation of Title III of the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq.

                                  18   and for personal injuries, arising from an alleged incident in which Mr. Doane placed a letter

                                  19   under the windshield wiper of Ms. Simmons’s vehicle.1

                                  20           The Court previously granted Mr. Doane’s Rule 12(b)(6) motion to dismiss, finding that

                                  21   Ms. Simmons’s complaint failed to state sufficient facts to support a plausible claim for relief and

                                  22   that her claims appeared to be untimely in any event. Dkt. No. 18. Ms. Simmons was given 30

                                  23   days leave to amend. Id. She subsequently requested a six-month stay of all proceedings. Dkt.

                                  24   No. 19. The Court did not find a stay for that length of time to be warranted, but nonetheless

                                  25   granted Ms. Simmons a 60-day extension of time to December 31, 2020 in which to file her

                                  26
                                       1
                                  27     The Court incorporates by reference the statement of background facts in its prior order (Dkt.
                                       No. 18 at 1-2) and assumes the parties’ familiarity with those facts, which will not be repeated in
                                  28   this order.
                                             Case 5:20-cv-01044-VKD Document 30 Filed 02/05/21 Page 2 of 5




                                   1   amended pleading. Dkt. No. 21.

                                   2           Ms. Simmons’s timely filed her amended complaint. Dkt. No. 22. Mr. Doane now moves

                                   3   to dismiss pursuant to Rule 12(b)(6), arguing that the amended complaint still fails to state a viable

                                   4   claim for relief. The Court has not received an opposition or other response from Ms. Simmons,

                                   5   and briefing on the matter has closed.2 Civil L.R. 7-3. The motion is deemed appropriate for

                                   6   determination without oral argument. Civil L.R. 7-1(b). Having considered the matter, the Court

                                   7   grants Mr. Doane’s motion to dismiss, without leave to amend.3

                                   8   II.     LEGAL STANDARD
                                   9           A motion to dismiss for failure to state a claim pursuant to Rule 12(b)(6) tests the legal

                                  10   sufficiency of the claims in the complaint. Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001).

                                  11   Dismissal is appropriate where there is no cognizable legal theory or an absence of sufficient facts

                                  12   alleged to support a cognizable legal theory. Id. (citing Balistreri v. Pacifica Police Dep’t, 901
Northern District of California
 United States District Court




                                  13   F.2d 696, 699 (9th Cir. 1990)). In such a motion, all material allegations in the complaint must be

                                  14   taken as true and construed in the light most favorable to the claimant. Id. However,

                                  15   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

                                  16   statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Moreover, “the court is

                                  17   not required to accept legal conclusions cast in the form of factual allegations if those conclusions

                                  18   cannot reasonably be drawn from the facts alleged.” Clegg v. Cult Awareness Network, 18 F.3d

                                  19   752, 754-55 (9th Cir. 1994).

                                  20           Rule 8(a)(2) requires only “a short and plain statement of the claim showing that the

                                  21   pleader is entitled to relief.” This means that the “[f]actual allegations must be enough to raise a

                                  22   right to relief above the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

                                  23   (2007) (citations omitted). However, only plausible claims for relief will survive a motion to

                                  24
                                       2
                                  25     The Court has received several letters from Ms. Simmons repeating the allegations of her
                                       pleadings and requesting a six-month stay of this action. Dkt. Nos. 23-25, 29. For the reasons
                                  26   discussed in this order, the Court concludes that the amended complaint should be dismissed
                                       without leave to amend. Accordingly, Ms. Simmons’s requests for a six-month stay of the
                                  27   litigation are denied as moot.
                                       3
                                  28    All parties have expressly consented that all proceedings in this matter may be heard and finally
                                       adjudicated by a magistrate judge. 28 U.S.C. § 636(c); Fed. R. Civ. P. 73; Dkt. Nos. 2, 17.
                                                                                         2
                                              Case 5:20-cv-01044-VKD Document 30 Filed 02/05/21 Page 3 of 5




                                   1   dismiss. Iqbal, 556 U.S. at 679. A claim is plausible if its factual content permits the court to

                                   2   draw a reasonable inference that the defendant is liable for the alleged misconduct. Id. A plaintiff

                                   3   does not have to provide detailed facts, but the pleading must include “more than an unadorned,

                                   4   the-defendant-unlawfully-harmed-me accusation.” Id. at 678.

                                   5            Documents appended to or incorporated into the complaint or which properly are the

                                   6   subject of judicial notice may be considered along with the complaint when deciding a Rule

                                   7   12(b)(6) motion. Coto Settlement v. Eisenberg, 593 F.3d 1031, 1038 (9th Cir. 2010).

                                   8   III.     DISCUSSION
                                   9            As discussed in the Court’s order granting Mr. Doane’s motion to dismiss the original

                                  10   complaint, even assuming that ADA Title III is the intended basis of Ms. Simmons’s claim, her

                                  11   allegations regarding Mr. Doane’s placement of a letter under her windshield wiper, copies of a

                                  12   homeowners association letter discussing residents swapping assigned parking spaces, and Ms.
Northern District of California
 United States District Court




                                  13   Simmons’s statement that she has been trying to obtain a disabled parking space, are too disparate

                                  14   and vague to support a plausible claim for relief. Dkt. No. 18. Moreover, while the applicable

                                  15   statute of limitations for an ADA Title III claim has not been definitively established, “the Ninth

                                  16   Circuit has stated that ‘the only conceivable options’ are two or three years” based on California’s

                                  17   two-year personal injury provision and its three-year period for an action upon a liability created

                                  18   by statute. Nevarez v. Forty Niners Football Co., LLC, 326 F.R.D. 562, 574 (N.D. Cal. 2018)

                                  19   (quoting Estate of Stern v. Tuscan Retreat, Inc., 725 F. App’x 518, 526 (9th Cir. 2018)); see also

                                  20   Cal. C.C.P. §§ 335.1, 338(a). Assuming without deciding that a three-year limitations period

                                  21   applies to Ms. Simmons’s ADA claim, her allegations indicate that she bases her claim on events

                                  22   that occurred more than five years before the present suit was filed. See Dkt. Nos. 1, 22.

                                  23            Similarly, with respect to Ms. Simmons’s personal injury claim, the Court found that the

                                  24   allegations of her original complaint were insufficient to establish that Mr. Doane breached an

                                  25   existing duty of care, or that his alleged conduct was the proximate cause of Ms. Simmons’s car

                                  26   accident or any resulting injuries. See generally Corales v. Bennett, 567 F.3d 554, 572 (9th Cir.

                                  27   2009) (“Under California law, ‘[t]he elements of negligence are: (1) defendant’s obligation to

                                  28   conform to a certain standard of conduct for the protection of others against unreasonable risks
                                                                                         3
                                          Case 5:20-cv-01044-VKD Document 30 Filed 02/05/21 Page 4 of 5




                                   1   (duty); (2) failure to conform to that standard (breach of the duty); (3) a reasonably close

                                   2   connection between the defendant’s conduct and resulting injuries (proximate cause); and (4)

                                   3   actual loss (damages).’”) (quoting McGarry v. Sax, 158 Cal. App. 4th 983, 994 (2008)).

                                   4   Additionally, inasmuch as Ms. Simmons’s allegations indicate that her claims are based on events

                                   5   that occurred more than five years before the present suit was filed, her original complaint failed

                                   6   to plead any facts indicating that Ms. Simmons was unable to discover all facts essential to her

                                   7   cause of action and timely file suit within the two-year statute of limitations for negligence claims.

                                   8   See Cal. C.C.P. § 335.1.

                                   9            Ms. Simmons’s amended complaint does nothing to address these deficiencies and simply

                                  10   repeats the allegations of her original pleading. See Dkt. No. 22. Accordingly, even liberally

                                  11   construing Ms. Simmons’s amended complaint and drawing all reasonable inferences in her favor,

                                  12   the Court finds that Ms. Simmons’s amended complaint must be dismissed.
Northern District of California
 United States District Court




                                  13            If the Court determines that a complaint should be dismissed, it must then decide whether

                                  14   to grant leave to amend. Under Rule 15(a) of the Federal Rules of Civil Procedure, leave to

                                  15   amend “shall be freely given when justice so requires,” because “the court must remain guided by

                                  16   the underlying purpose of Rule 15 to facilitate decisions on the merits, rather than on the pleadings

                                  17   or technicalities.” Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (alterations and

                                  18   internal quotation marks omitted). “The decision of whether to grant leave to amend nevertheless

                                  19   remains within the discretion of the district court,” which may deny leave to amend if allowing

                                  20   amendment would unduly prejudice the opposing party, cause undue delay, or be futile, or if the

                                  21   party seeking amendment has acted in bad faith. Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d

                                  22   522, 532 (9th Cir. 2008) (citing Foman v. Davis, 371 U.S. 178, 182 (1962)). Here, Ms. Simmons

                                  23   has provided no basis for this Court to conclude that there are additional facts that could be alleged

                                  24   on a further amendment that would state a plausible claim for relief. Accordingly, the Court finds

                                  25   that amendment would be futile and therefore dismisses the amended complaint without leave to

                                  26   amend.

                                  27

                                  28
                                                                                         4
                                             Case 5:20-cv-01044-VKD Document 30 Filed 02/05/21 Page 5 of 5




                                   1   IV.     CONCLUSION

                                   2           Based on the foregoing, the Court grants Mr. Doane’s Rule 12(b)(6) motion to dismiss Ms.

                                   3   Simmons’s amended complaint, without leave to amend. The Clerk shall enter judgment

                                   4   accordingly and close this file.

                                   5           IT IS SO ORDERED.

                                   6   Dated: February 5, 2021

                                   7

                                   8
                                                                                                 VIRGINIA K. DEMARCHI
                                   9                                                             United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       5
